United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-642
Issued: November 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 18, 2011 appellant, through his representative, filed a timely appeal from the
October 4, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for a work-related traumatic injury to her arms. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
arm condition in the performance of duty on January 15, 2003.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a June 2, 2008 decision,2 the Board
found that the case was not in posture for a decision due to a conflict in the medical opinion
evidence regarding whether appellant met her burden of proof to establish that she sustained an
arm condition in the performance of duty on January 15, 2003.3 The Board found that there was
a conflict in the medical evidence between Dr. Arnold S. Lincow, an attending Board-certified
family practitioner, and Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon serving as an
OWCP referral physician, regarding whether she developed a medical condition involving her
arms as a result of the accepted January 15, 2003 work incident when two bundles of magazines
fell on her hands and hit both her thumbs. The Board remanded the case to OWCP and directed
it to refer appellant to an impartial medical specialist for an examination and opinion on the
matter of whether she sustained an arm condition due to the accepted January 15, 2003 work
incident.
On remand, OWCP referred appellant, together with a statement of accepted facts and the
medical record, to Dr. Mark Rekant, a Board-certified orthopedic surgeon, in order to resolve the
conflict in the medical opinion regarding her claimed arm condition. In a February 19, 2009
decision, it denied appellant’s claim for a January 15, 2003 work injury based on a June 26, 2008
report produced by Dr. Rekant. In his June 26, 2008 report, Dr. Rekant diagnosed bilateral
carpal tunnel syndrome, but opined that there was no indication by history, physical examination
or a review of the medical records that appellant’s current condition was at all related to the
traumatic work incident of January 15, 2003 or to repetitive tasks performed while working. He
attributed her present symptoms to “idiopathic carpal tunnel syndrome” and noted that there was
no direct correlation between postal workers having an increased incidence of carpal tunnel
syndrome as compared to the general population. Dr. Rekant noted that appellant was not
complaining of contusion-type injuries that might have occurred from the mail bundles hitting
her hands and stated, “While it is reasonable for [appellant] to seek medical treatment or medical
and surgical treatment for her stated symptoms, this is not related to her activities as a post[al]
worker and certainly not related to her trauma of January 15, 2003…. In summary, there is no
causal relation between [her] symptoms and her work activities or supposed work injury.”
In a February 22, 2010 decision,4 the Board set aside OWCP’s February 19, 2009
decision denying appellant’s claim that she sustained an arm condition at work on
January 15, 2003. The Board found that the June 26, 2008 report produced by Dr. Rekant
2

Docket No. 08-274 (issued June 2, 2008). OWCP accepted that on January 15, 2003 appellant, then a 44-yearold casual mail carrier, experienced a work incident when two bundles of magazines fell on her hands and hit both
her thumbs. Appellant claimed that she sustained bilateral carpal tunnel syndrome due to the January 15, 2003 work
incident, but OWCP denied her claim finding that she did not submit medical evidence establishing that she
sustained an arm injury due to this incident.
3

The Board notes that appellant filed an occupational disease claim on March 7, 2005, alleging that she
developed bilateral carpal tunnel syndrome as a result of her repetitive employment duties. In a March 20, 2007
decision, the Board affirmed OWCP’s March 31, 2006 denial of appellant’s claim, finding that she failed to
establish that she developed carpal tunnel syndrome due to her federal employment duties. Docket No. 07-218
(issued March 20, 2007). The Board notes that appellant’s claim of an occupational injury to her arms, caused by
her repetitive duties over time, is not the subject of the present appeal.
4

Docket No. 09-1399 (issued February 22, 2010).

2

required clarification and elaboration because he provided a vague and speculative opinion
regarding the cause of appellant’s carpal tunnel syndrome. Dr. Rekant also did not adequately
address whether the January 15, 2003 work incident, when heavy bundles of mail fell on
appellant’s hands, caused her to sustain bilateral carpal tunnel syndrome. The Board remanded
the case to OWCP to obtain a supplemental report from Dr. Rekant. The facts and circumstances
contained in the Board’s decisions are incorporated herein by reference.
On remand, OWCP provided an updated statement of accepted facts and requested a
supplemental report from Dr. Rekant. In a March 31, 2010 report, Dr. Rekant stated that, with
regard to appellant’s reported symptoms, there was no evidence of traumatic injury suffered to
her wrists as a result of her federal duties on January 15, 2003. He indicated that, with regard to
the bundles of mail falling on her hands on January 15, 2003, this would have caused a very
superficial trauma to the surrounding region, but there was no evidence that linked contusion or
external trauma to the development of carpal tunnel syndrome within a reasonable degree of
medical certainty. Dr. Rekant stated:
“Within a reasonable degree of medical certainty, this patient’s carpal tunnel
syndrome has come about from unknown causes. Specifically, there is no
indication or relation with direct causation. There is no evidence of aggravation,
temporary aggravation, permanent aggravation, acceleration or precipitation of
her condition … stemming from an injury sustained while performing her federal
duties. The preponderance of evidence and likelihood is such that this patient
developed her carpal tunnel related symptoms in the course of the normal aging
process as afflicted with combination of genetic predisposition and the general
aging process as is commonly seen [with] her patient population. With further
review of definitions provided, my opinion regarding the causality of her carpal
tunnel syndrome is unchanged. Within a reasonable degree of medical certainty
her carpal tunnel is not directly and causally related to her work activities.”
In an October 4, 2010 decision, OWCP denied appellant’s claim that she sustained an
arm condition in the performance of duty on January 15, 2003. It found that Dr. Rekant’s
opinion represented the weight of the medical evidence with respect to this matter.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

5

5 U.S.C. §§ 8101-8193.

3

related to the employment injury.6 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.8 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”11 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.12 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.13

6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5 (q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).
8

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
9

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact
of Injury, Chapter 2.803.2a (June 1995).
10

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

11

5 U.S.C. § 8123(a).

12

William C. Bush, 40 ECAB 1064, 1975 (1989).

13

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.14
ANALYSIS
Appellant claimed that she sustained bilateral carpal tunnel syndrome on January 15,
2003 when two bundles of magazines fell on her hands and hit both her thumbs. OWCP
accepted the occurrence of the January 15, 2003 work incident, but found that appellant had not
shown that she sustained an arm condition due to this work incident. Appellant had been
referred to Dr. Rekant, a Board-certified orthopedic surgeon, for an impartial medical
examination and an opinion. In a February 22, 2010 decision, the Board directed OWCP to
obtain a supplemental report from Dr. Rekant in order to clarify his opinion on the matter of
whether appellant sustained an arm condition in the performance of duty on January 15, 2003.
The Board finds that Dr. Rekant’s supplemental opinion of March 31, 2010 is entitled to
the weight of the medical evidence with respect to the relevant issue of this case and shows that
appellant did not sustain an arm condition in the performance of duty on January 15, 2003 as
alleged.15
In his report, Dr. Rekant displayed that he had an accurate picture of appellant’s factual
and medical history and reached conclusions that were in accordance with this history. He
indicated that he had reviewed the medical evidence of record and posited that the accepted
January 15, 2003 work incident, when two bundles of magazines fell on appellant’s hands and
hit both her thumbs, was not the type of trauma which would have caused appellant to develop
carpal tunnel syndrome. On appeal, counsel argued that Dr. Rekant did not adequately explain
his opinion, but the Board notes that Dr. Rekant explained that the January 15, 2003 incident
would have caused a very superficial trauma to the surrounding region, but there was no
evidence that linked this type of contusion or external trauma to the development of carpal tunnel
syndrome within a reasonable degree of medical certainty. Moreover, Dr. Rekant explained that
appellant’s diagnosed condition of bilateral carpal tunnel syndrome had a nonwork-related
source in that it was likely that she developed her carpal tunnel condition due to her genetic
predisposition and the general aging process.16
For these reasons, appellant has not shown that she sustained an arm condition in the
performance of duty on January 15, 2003 when bundles of magazines fell on her hands and
thumbs and OWCP properly denied her claim for such an injury.

14

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

15

See supra notes 12 through 15.

16

On appeal, counsel argued that Dr. Rekant did not clearly indicate whether appellant’s repetitive work duties
caused her bilateral carpal tunnel syndrome. However, the question of whether appellant sustained an arm condition
due to her repetitive work duties is not currently before the Board. Rather, the present case concerns appellant’s
claim that she sustained an arm condition due to the accepted January 15, 2003 work incident. Moreover,
Dr. Rekant did provide an opinion that appellant’s arm condition was not in any way related to work factors.

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an arm condition in the performance of duty on January 15, 2003.
ORDER
IT IS HEREBY ORDERED THAT the October 4, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

